  Case 7:20-cr-00453-NSR Document 39 Filed 03/11/21 Page 1 of 1




                                              Deft's request to adjourn the Sentencing
                                              from Mar. 31, 2021 until June 4, 2021 at
                                              11:00 am or, alternatively, June 4, 2021 at
                                              1:00 pm is granted without objection by
                                              the Gov't. Clerk of Court requested to
                                              terminate the motion (doc. 38).
                                              Dated: March 11, 2021




3/11/2021
